OPINION OF THE COURT
Asch, J.
Plaintiffs herein are Margaret and Richard Schultz. Plaintiff Richard E. Schultz sues on behalf of himself, as administrator of his son Christopher’s estate and also on behalf of his son Richard. He alleges that both sons, Richard and the now deceased Christopher, were sexually *101abused by defendant Edmund Coakeley. The sexual acts took place at the church and school in New Jersey where defendant Coakeley was employed. Other acts took place at a Boy Scout camp located in up-State New York during the summer of 1978, where Coakeley was acting as a troop leader. Allegedly, as a result of these events, both brothers received psychiatric care and Christopher committed suicide in 1979. This action was commenced for wrongful death and for the injuries sustained as a result of the allegedly wrongful acts. The same plaintiffs initiated another action in New Jersey Superior Court based upon the same facts, against the Roman Catholic Archdiocese of Newark.
At Special Term, both defendants-respondents herein moved for summary judgment. Special Term granted the motions on the ground that New Jersey’s charitable immunity statute (NJ Stats Ann, § 2A:53A-7) was applicable, and since courts in the New Jersey case had applied such statute to the plaintiffs’ claim in New Jersey, plaintiffs were barred by collateral estoppel in this action. Hence this complaint was dismissed. Plaintiffs appeal.
The plaintiffs argue for application of the law of the place where the wrong occurred, in their view, New York, where there is no charitable immunity. But more than half the States, including New York, within the last quarter of a century, have rejected the rule of lex loci delicti. And more significantly, even if this doctrine were viable in the State, under the facts presented, the law of New York as to the liability of charitable institutions should not be applied.
Essentially, the complaint is based upon the claim that the defendants were negligent in hiring and/or supervising the defendant Coakeley, the alleged perpetrator of the sexual acts. Although there were torts which took place in New York, much of the sexual abuse of the two boys took place in New Jersey. What is more significant from the legal point of view is that the alleged wrongful hiring and supervision all took place in New Jersey. Certainly the injured parties were residents of New Jersey, as were the defendants.
*102New York had been enrolled in the ranks of those States which have rejected the traditional “choice of law” rule in favor of a more flexible “grouping of contacts” for determination of which jurisdiction’s law to apply (Babcock v Jackson, 12 NY2d 473).
The plaintiffs and defendants were New Jersey residents, the main acts and omissions occurred in New Jersey, all relationships were centered in New Jersey, and thus, New Jersey is the only State with any real interest in the matter. New York has no legislative interest in doing more for citizens of New Jersey than New Jersey has decided to do. To do otherwise would do violence to the public policy of New Jersey to encourage the growth of charitable-educational entities within its boundaries, as indicated by its charitable immunity statute. Professor Harold L. Korn in a most comprehensive and scholarly analysis has pointed out that for the forum court to apply its local public policy in a choice of law situation where the parties are residents of another State, where they have an abiding relationship, is an unwarranted act of arrogation and perhaps unconstitutional. (See Korn, The Choice-of-Law Revolution: A Critique, 83 Col L Rev 772.)
In any event, there does not appear to be a strong public policy preventing a New York court from applying this New Jersey statute. The case of Rakaric v Croatian Cultural Club “Cardinal Stepinac Organization” (76 AD2d 619), which refused to apply the New Jersey charitable immunity statute (NJ Stats Ann, § 2A:53A-7), is inapposite. There, it should be noted, both plaintiff and defendant had their residences in New York. The place of the tort, an accident in New Jersey, was only fortuitous. The case of Dowd v Boy Scouts of Amer. (NYLJ, March 21, 1984, p 13, col 1) lends additional support for the application of the New Jersey charitable immunity statute to plaintiffs’ claims against the defendants-respondents.
In Dowd (supra), the court did nothing more than follow the well-established choice of law principle that New York courts will apply New York law to a claim or issue that has a strong underlying connection with New York, providing New York with a legitimate interest in its resolution. In Dowd, the New York connection was provided by the *103plaintiffs and defendant being New York residents and the plaintiffs’ injuries occurring on land which, though in New Jersey, was “held in trust and maintained by a New York State corporation.”
As a result of these strong New York connections, the Dowd court determined that “[t]he interest of the State of New Jersey in providing immunity in this case is so minute that the State of New York would find it totally outweighed by its own.” Here, the situation is different from that considered in Dowd (supra).
Plaintiffs and the defendants-respondents are, and at all relevant times were, residents of the State of New Jersey. Additionally, the alleged negligence of the Franciscan Brothers — the alleged negligent “hiring” of defendant Edmund Coakeley to teach in the Assumption School of the Archdiocese, failure to fire Coakeley and causing of emotional distress to Mr. and Mrs. Schultz — occurred, if at all, in New Jersey. Likewise, the alleged negligent appointment of Coakeley by the Boy Scouts, as well as the alleged negligent failure to remove Coakeley as troop leader by the Boy Scouts, occurred wholly in New Jersey.
In short, there is neither a connection between plaintiffs’ claims against the Franciscan Brothers and the Boy Scouts and New York nor any legitimate interest of New York upon which to base the application of New York law to those claims. Under New York’s choice of law rules, the law of New Jersey — the only State with any connection with and interest in plaintiffs’ claims against the defendants-respondents — should be applied to plaintiffs’ claims against the defendants-respondents (see Nader v General Motors Corp., 25 NY2d 560, 565).
It will be recalled that the plaintiffs brought two actions for precisely the same injuries, one in the Supreme Court of New York County and a subsequent action in New Jersey.
The central issue in both the New Jersey action and the New York action is identical: are plaintiffs’ claims against a charitable educational entity barred by the New Jersey charitable immunity statute (NJ Stats Ann, § 2A:53A-7)?
After hearing full and extensive argument from both sides, the New Jersey Superior Court decided the charita*104ble immunity issue against plaintiffs and held plaintiffs’ claims barred in their entirety by tjie New Jersey charitable immunity statute.
In recognition of the wholly dispositive effect of the New Jersey court decision on this action, plaintiffs’ counsel, both in the Supreme Court and before this court, asked that proceedings be deferred until the matter was finally resolved by the New Jersey courts.
The matter has now been finally resolved by the New Jersey Supreme Court (95 NJ 530). The court has affirmed dismissal of plaintiffs’ claims on grounds they are barred in their entirety by the New Jersey charitable immunity statute (NJ Stats Ann, § 2A:53A-7), which determination is, of course, wholly dispositive here, dictating affirmance of Special Term which similarly dismissed plaintiffs’ claims as barred by the New Jersey charitable immunity statute.
Furthermore, the decision of the New Jersey Supreme Court reinforces the collateral estoppel effect of the dismissal of plaintiffs’ claims in the New Jersey action. Plaintiffs have never disputed that the claims they assert against the Franciscan Brothers and Boy Scouts are identical to those they asserted against the Archdiocese in the New Jersey action. Nor have they contested that the bases alleged for the liability of the Archdiocese and the defendants-respondents are basically the same — i.e., the allegedly negligent “hiring” of Coakeley to work at the Assumption School in Newark and allegedly negligent appointment and failure to, remove him as troop leader.
The New Jersey Supreme Court’s decision that plaintiffs’ claims are barred by the New Jersey charitable immunity statute, therefore, collaterally estops them from relitigating those claims against the defendants-respondents in this action.
This conclusion is fortified by the case of Schwartz v Public Administrator of County of Bronx (24 NY2d 65), which supports the view that the result here is mandated by collateral estoppel. The issue decided by the New Jersey Supreme Court was the same as that presented herein. The resolution of the issue presented was necessary to the determination made, in New Jersey, and the plaintiffs *105herein against whom it is sought to be applied had a full and fair opportunity to litigate that issue in New Jersey. Accordingly, applying the doctrine of issue preclusion, defendants are now sheltered from suit in accordance with the applicable charitable immunity statute.
It is thus clear that New Jersey law is fully applicable and wholly dispositive here. And, of course, this court is bound to apply such law not simply under New York’s choice of law rule, but also under well-established principles of due process and the full faith and credit clause of the United States Constitution. Our courts cannot reject a sister State’s law and apply its own unless the forum has a significant connection to the issue (Home Ins. Co. v Dick, 281 US 397; Hancock Ins. Co. v Yates, 299 US 178).
Accordingly, the order and judgment (one paper) of the Supreme Court, New York County (Williams, J.), entered March 4,1983, which granted the motion and cross motion for summary judgment dismissing the complaint as against the defendant Franciscan Brothers and the defendant Boy Scouts, should be affirmed, without costs or disbursements.